ORDER
PER CURIAM.
The Court having considered and granted the petition for writ of certiorari in the above entitled case, it is this 5th day of December, 1989
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals of Maryland be, and it is hereby, summarily vacated, Comptroller of the Treasury, Retail Sales Tax Division v. Digi-Data Corporation, 317 Md. 212, 562 A.2d 1259 (1989) and the case remanded to the Court of Special Appeals to consider the remaining issues. Costs to be paid by the Chesapeake and Potomac Telephone Company of Maryland.